  
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 6116 
 
AN ACT 
To amend the Revised Organic Act of the Virgin Islands to provide for direct review by the United States Supreme Court of decisions of the Virgin Islands Supreme Court, and for other purposes. 
 
 
1.Direct review by U.S. Supreme Court of decisions of Virgin Islands Supreme CourtSection 23 of the Revised Organic Act of the Virgin Islands (48 U.S.C. 1613) is amended by striking : Provided, That and all that follows through the end and inserting a period. 
2.Jurisdiction of the Supreme Court 
(a)In generalChapter 81 of title 28, United States Code, is amended by adding at the end the following: 
 
1260.Supreme Court of the Virgin Islands; certiorariFinal judgments or decrees rendered by the Supreme Court of the Virgin Islands may be reviewed by the Supreme Court by writ of certiorari where the validity of a treaty or statute of the United States is drawn in question or where the validity of a statute of the Virgin Islands is drawn in question on the ground of its being repugnant to the Constitution, treaties, or laws of the United States, or where any title, right, privilege, or immunity is specially set up or claimed under the Constitution or the treaties or statutes of, or any commission held or authority exercised under, the United States.. 
(b)Conforming amendmentThe table of sections for chapter 81 of title 28, United States Code, is amended by adding at the end the following new item: 
 
 
1260. Supreme Court of the Virgin Islands; certiorari.. 
3.Effective dateThe amendments made by this Act apply to cases commenced on or after the date of the enactment of this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
